Fourth Court of Appeals
                               San Antonio, Texas
                                     January 28, 2015

                                   No. 04-14-00704-CR

                                Daryl Allan HATFIELD,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR8888
                     Honorable Philip A. Kazen, Jr., Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on January 28, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk